Case: 18-40234      Document: 00514732567         Page: 1    Date Filed: 11/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-40234                              FILED
                                  Summary Calendar                    November 21, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID KEITH WILLS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-390-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       David Keith Wills is presently awaiting trial in federal district court on
one count of aiding and abetting the trafficking of a person under the age of 14
and one count of conspiring to traffic a person under the age of 14 for
commercial sex acts. Wills moved to dismiss the charges on the grounds that
he was being subjected to punishment in federal court for the same actions for
which he was punished in state court, in violation of the Double Jeopardy


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40234    Document: 00514732567      Page: 2   Date Filed: 11/21/2018


                                 No. 18-40234

Clause. Although he had not been tried in state court, Wills argued that he
was punished by onerous state bond conditions that treated him as a convicted
sex offender.   The district court denied the motion based on the dual
sovereignty doctrine. Wills now seeks interlocutory review and reurges the
arguments presented to the district court.
      Under the collateral order doctrine, this court has jurisdiction to consider
an interlocutory appeal from the denial of a motion to dismiss on double
jeopardy grounds. United States v. Rabhan, 628 F.3d 200, 203 (5th Cir. 2010).
This court reviews the denial of such a motion de novo and accepts as true the
district court’s underlying factual findings unless clearly erroneous. United
States v. Hoeffner, 626 F.3d 857, 863 (5th Cir. 2010).
      The Double Jeopardy Clause protects against a second prosecution for
the same offense after conviction or acquittal and, as relevant here, against
multiple punishments for the same offense. Brown v. Ohio, 432 U.S. 161, 165
(1977). Under the dual sovereignty doctrine, two different sovereigns may
prosecute and punish a person for a single act that violates their respective
laws without violating the Clause. United States v. Moore, 958 F.2d 646, 650
(5th Cir. 1992). Even if the state bond conditions constitute punishment, an
issue we do not reach, the dual sovereignty doctrine nevertheless bars Wills’
double jeopardy claim. See United States v. Angleton, 314 F.3d 767, 771 (5th
Cir. 2002).
      As Wills notes, the Supreme Court granted certiorari in United States v.
Gamble, 694 F. App’x 750 (11th Cir. 2017), petition for cert. granted (June 28,
2018) (No. 17-646), to consider whether the dual sovereignty doctrine should
be overruled. However, this court is obligated to apply its precedent even
though certiorari has been granted. See United States v. Lopez-Velasquez, 526
F.3d 804, 808 n.1 (5th Cir. 2008). We therefore decline Wills’ invitation to stay



                                        2
    Case: 18-40234    Document: 00514732567   Page: 3   Date Filed: 11/21/2018


                               No. 18-40234

this appeal pending a decision in Gamble. See Wicker v. McCotter, 798 F.2d
155, 157-58 (5th Cir. 1986).
      Accordingly, we AFFIRM the district court’s denial of Wills’ motion to
dismiss the indictment on double jeopardy grounds.




                                     3